NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 09 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-10127

              Plaintiff-Appellee,                D.C. No. 4:09-cr-284-TUC-RCC
  v.

CARLOS MANUEL DIAZ,
                                                 MEMORANDUM*
              Defendant-Appellant.



                    Appeal from the United States District Court
                            for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                            Submitted October 7, 2013**
                             San Francisco, California

Before: N.R. SMITH and NGUYEN, Circuit Judges, and QUIST, Senior District
Judge.***


       Carlos Manuel Diaz appeals his convictions for conspiracy to possess with

intent to distribute over 1000 kilograms of marijuana, in violation of 21 U.S.C. §


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Gordon J. Quist, Senior United States District Judge
for the Western District of Michigan, sitting by designation.
841(a)(1) and (b)(1)(A)(vii), and using, carrying, and possessing firearms in relation

to a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Diaz argues

that his convictions must be reversed because the government’s evidence was

insufficient to permit the jury to conclude that he was not entrapped and because the

district court should have found sentencing entrapment as a matter of law and

dismissed the weight allegation. We have jurisdiction under 28 U.S.C. § 1291 and we

affirm.

      In reviewing the denial of a Rule 29 motion for judgment of acquittal based on

the defense of entrapment, we ask whether “no reasonable jury could have concluded

that the defendant was neither induced nor predisposed to commit the charged

offenses.” United States v. Si, 343 F.3d 1116, 1125 (9th Cir. 2003) (citation,

alteration, and internal quotation marks omitted). In this case, the government

presented ample evidence from which the jury could have concluded that the police

did not induce Diaz to commit the crime and that Diaz was predisposed to commit the

crime. See United States v. Poehlman, 217 F.3d 692, 698 (9th Cir. 2000). As to lack

of inducement, there was substantial evidence that the officers merely presented the

opportunity to Diaz, and Diaz thereafter became a willing and eager participant.

Similarly, with respect to predisposition, Diaz’s statements to officers that he had

previously engaged in similar criminal activity, his use of drug dealing slang, his

statements that he had contacts who could dispose of large quantities of drugs, and his



                                          2
persistence and enthusiasm regarding the proposed stash house robbery all show that

the jury’s verdict was supported by substantial evidence.

      Diaz requested the district court to rule on sentencing entrapment as a matter

of law and now requests the same of this court on appeal. The district court reserved

a ruling on this issue until sentencing. We now know that sentencing entrapment is,

in the appropriate case, an issue for the jury. United States v. Cortes, 732 F.3d 1078,

1088–91 (9th Cir. 2013). However, in the event we do not find sentencing entrapment

as a matter of law, Diaz does not request the case to be remanded for retrial on the

quantity issue. Because we do not believe the district court erred by declining to find

sentencing entrapment as a matter of law, we decline to disturb the ultimate result.

Finally, we note that the district court did reduce the quantity for which Diaz was held

responsible from 1000 kg. or more, as found by the jury, to 100 kg. or more but less

than 1000 kg. This reduction gave Diaz the benefit of a sentencing entrapment

argument.

      The judgment of the district court is AFFIRMED.




                                           3